DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/05/2021 and 11/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings were received on 12/11/2020.  These drawings are considered by examiner.

Claim - 35 USC § 101
5.	Claim 18 recites “A non-transitory computer-readable storage medium” are deemed in compliance with the requirement of 35 U.S.C. 101, and are eligible claim.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki (US 2018/0262887), hereinafter “Futaki“, in view of Yao et al (US 2020/0322827), hereinafter “Yao“.
Regarding claim 1, Futaki teaches a control apparatus (Fig. 2, eNB) comprising: 
a connection control unit configured to control communication connection with a mobile station (Fig. 10 showing a configuration of an BS configured to control the communication connection); and 
a handover control unit configured to carry out, in a case where the mobile station is a mobile station of a predetermined type (pars [0064-0067] teach the configuration on the frequency band for a vehicle reads on a predetermined type), 

Yao, in the same field of endeavor, teaches control over handover of the mobile station to a cell in a frequency band that is predetermined as a frequency band corresponding to the mobile station of the predetermined type (pars [0004] [0164] [0179] teach to detect whether there is a to be handed over measurement object and measurement report based on the predetermined as a frequency band corresponding to the mobile station to control over handover).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Futaki to Yao, in order to improving service quality of the data transmission in the field of communications technologies during handover such as self-driving (as suggested by Yao in paragraph [0002]).

Regarding claim 2, the combination of Futaki and Yao teach the control apparatus according to Claim 1, Futaki further teaches wherein the handover control unit is configured to carry out, in a case where the mobile station is a vehicle, 
Futaki does not explicitly teach control over the handover of the mobile station to a cell in a frequency band that is predetermined as a frequency band corresponding to the vehicle.  
Yao, in the same field of endeavor, teaches control over the handover of the mobile station to a cell in a frequency band that is predetermined as a frequency band 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Futaki to Yao, in order to improving service quality of the data transmission in the field of communications technologies during handover such as self-driving (as suggested by Yao in paragraph [0002]).

	Regarding claim 3, the combination of Futaki and Yao teach the control apparatus according to Claim 1, Futaki further teaches comprising: a determination unit configured to determine a type of the mobile station based on information received by the connection control unit (pars [0062-0063] teach configured to determine based on Radio Resource configuration).  

	Regarding claim 4, the combination of Futaki and Yao teach the control apparatus according to Claim 3, Futaki further teaches wherein: the determination unit is configured to determine whether the mobile station is a vehicle based on the information received by the connection control unit (pars [0062-0063]); and the handover control unit is configured to carry out, in a case where the determination unit determine that the mobile station is a vehicle (pars [0062-0063] teach determined that the mobile is a vehicle), 

Yao, in the same field of endeavor, teaches control over the 18Attorney Docket Number: HO-0098PCTUS handover of the mobile station to the cell in the frequency band that is predetermined as the frequency band corresponding to the vehicle (pars [0004] [0164] [0179] teach to detect whether there is a to be handed over measurement object and measurement report based on the predetermined as a frequency band corresponding to the mobile station to control over handover for the vehicle and a remote station, a remote terminal [0118]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Futaki to Yao, in order to improving service quality of the data transmission in the field of communications technologies during handover such as self-driving (as suggested by Yao in paragraph [0002]).

Regarding claim 5, the combination of Futaki and Yao teach the control apparatus according to Claim 3, Futaki further teaches wherein the determination unit is configured to determine, in a case where the information received by the connection control unit from the mobile station includes data indicating that the mobile station is a mobile station of a predetermined type (pars [0009-0011] teach support information indicating that a Vehicle-to-Everything (V2X) Service), that the mobile station is the mobile station of the predetermined type (pars [0009-0011] teach support information indicating that a Vehicle-to-Everything (V2X) Service).  

	Regarding claim 6, the combination of Futaki and Yao teach the control apparatus according to Claim 5, Futaki further teaches wherein the determination unit is configured to determine, in a case where information indicating connection completion which is received by the connection control unit from the mobile station includes data indicating that the mobile station is a mobile station of a predetermined type (pars [0009-0011] teach support information indicating that a Vehicle-to-Everything (V2X) Service), that the mobile station is the mobile station of the predetermined type (pars [0009-0011] teach support information indicating that a Vehicle-to-Everything (V2X) Service).  

	Regarding claim 7, the combination of Futaki and Yao teach the control apparatus according to Claim 6, Futaki further teaches wherein the information indicating the connection completion is RRC Connection Setup Complete (par [0053] teaches using an RRC Connection Setup Complete message or a UE capability signaling/paging during an RRC connection establishment procedure).  

	Regarding claim 8, the combination of Futaki and Yao teach the control apparatus according to Claim 3, Futaki further teaches wherein the determination unit is configured to determine, in a case where connection request information received by the connection control unit from the mobile station includes data indicating that the mobile station is a mobile station of a predetermined type (pars [0009-0011] teach support information indicating that a Vehicle-to-Everything (V2X) Service), that the 

	Regarding claim 9, the combination of Futaki and Yao teach the control apparatus according to Claim 8, Futaki further teaches wherein the connection request information is RRC Connection Request (pars [0052-0053] teaches RRC Connection Request).  

	Regarding claim 10, the combination of Futaki and Yao teach the control apparatus according to Claim 3 Futaki further teaches wherein the determination unit is configured to determine, in a case where Attach Request received by the connection control unit from the mobile station includes data indicating that the mobile station is a mobile station of a predetermined type (pars [0011] [0068-0070] teach transmits a handover command to the vehicle such the RRC Connection Reconfiguration message), that the mobile station is the mobile station of the predetermined type (pars [0009-0011]).  

	Regarding claim 11, the combination of Futaki and Yao teach the control apparatus according to Claim 3, Futaki further teaches wherein the determination unit is configured to determine, in a case where Direct Transfer received by the connection control unit from the mobile station includes data indicating that the mobile station is a mobile station of a predetermined type (pars [0032] [0082] teach the D2D communication includes at least one of Direct Communication and Direct Discovery), 

	Regarding claim 12, the combination of Futaki and Yao teach the control apparatus according to Claim 3, Futaki further teaches wherein: the connection control unit is configured to receive paging information for calling the mobile station; and the determination unit is configured to determine (pars [0052-0054] teach transmit the V2X UE Information using an RRC Connection Setup Complete message or a UE capability signaling/paging during an RRC connection establishment procedure), in a case where the paging information includes data indicating that the mobile station is a mobile station of a predetermined type (pars [0011] 0052-0053]), that the mobile station is the mobile station of the predetermined type (pars [0009-0011] teach support information indicating that a Vehicle-to-Everything (V2X) Service).  

	Regarding claim 13, the combination of Futaki and Yao teach the control apparatus according to Claim 1, Futaki further teaches (pars [0040-0041] teach use a dedicated carrier frequency band) wherein the handover control unit is 20Attorney Docket Number: HO-0098PCTUSconfigured to send, to the mobile station (pars [0064-0066] teach the configured handover), wireless resource setting information corresponding to a frequency band that is predetermined as a frequency band corresponding to the mobile station of the predetermined type (pars [0009-0011] teach support information indicating that a Vehicle-to-Everything (V2X) Service).  

 claim 14, the combination of Futaki and Yao teach the control apparatus according to Claim 13, Futaki further teaches wherein the wireless resource setting information is RRC Connection Reconfiguration 9par [0054] teaches using an RRC Connection Reconfiguration message).  

	Regarding claim 15, the combination of Futaki and Yao teach the control apparatus according to Claim 3, Futaki further teaches wherein: the determination unit is configured to determine whether the mobile station is a mobile station of a predetermined type in a predetermined state (pars  [0064-0067] teach the measurement report is transmitted when a value measured by the UE 100 meets a predetermined handover event condition); and the handover control unit is configured to carry out (pars [0064-0066] teach the configured handover), in a case where it is determined that the mobile station is the mobile station of the predetermined type in the predetermined state, control over the handover of the mobile station to a cell in a frequency band that is predetermined as a frequency band corresponding to the predetermined state (pars  [0064-0067] teach the measurement report is transmitted when a value measured by the UE 100 meets a predetermined handover event condition).  

	Regarding claim 16, the combination of Futaki and Yao teach the control apparatus according to Claim 15, Futaki does not clearly teach wherein: the determination unit is configured to determine whether the mobile station is a remotely-driven vehicle that is set as an object of remote driving; and the handover control unit is configured to carry out, in a case where it is determined that the mobile station is the 
	Yao, in the same field of endeavor, teaches wherein: the determination unit is configured to determine whether the mobile station is a remotely-driven vehicle that is set as an object of remote driving (par [0118] teaches self-driving); and the handover control unit is configured to carry out, in a case where it is determined that the mobile station is the remotely-driven vehicle (par [0118] teaches a wireless terminal in industrial control (industrial control), a wireless terminal in self driving (self-driving), control over the handover of the mobile station to a cell in a frequency band that is predetermined as a frequency band corresponding to the remote driving (pars [0118-0119] teach detect whether there is a to-be-handed-over measurement object and remote driving/self- driving).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Futaki to Yao, in order to improving service quality of the data transmission in the field of communications technologies during handover such as self-driving (as suggested by Yao in paragraph [0002]).

	Regarding claim 17, the combination of Futaki and Yao teach the control apparatus according to Claim 15, Futaki does not clearly teach wherein: the determination unit is configured to determine whether the mobile station is a remote driving vehicle configured to remotely drive a vehicle; and the handover control unit is configured to carry out, in a case where it is determined that the mobile station is the 
	Yao, in the same field of endeavor, teaches wherein: the determination unit is configured to determine whether the mobile station is a remote driving vehicle configured to remotely drive a vehicle (par [0118] teaches self-driving); and the handover control unit is configured to carry out, in a case where it is determined that the mobile station is the remote driving vehicle configured to remotely drive the vehicle (par [0118] teaches a wireless terminal in industrial control (industrial control), a wireless terminal in self driving (self-driving), control over the handover of the mobile station to a cell in a frequency band that is predetermined as a frequency band corresponding to the remote driving (pars [0118-0119] teach detect whether there is a to-be-handed-over measurement object and remote driving/self-driving).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Futaki to Yao, in order to improving service quality of the data transmission in the field of communications technologies during handover such as self-driving (as suggested by Yao in paragraph [0002]).

Regarding to claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641